Title: From Thomas Jefferson to Joshua Dodge, 2 July 1822
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas


                        
                        
                            
                            July 2.
                        
                    after I had sent my duplicate of June 11., with a P.S. of yesterday to the Post office, I recieved a letter of June 24. from mr Vaughan informing me he had that day remitted you by duplicates mr Girard’s bill for 960. franks: that my original to you  which I sent to him was mislaid and praying me to send him 2 copies of it, which I now do.